In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order and judgment (one paper) of the Family Court, Kings County (Grosvenor, J.), dated July 9, 2004, which, after a hearing, in effect, denied the petition and dismissed the proceeding.
Ordered that the order and judgment is affirmed, without costs or disbursements.
The Family Court properly, in effect, denied the petition and dismissed the proceeding upon finding that the petitioner failed to establish by a preponderance of the evidence that the respondent committed acts constituting a cognizable family offense (see Family Ct Act § 832). The determination of whether the respondent committed such acts was a disputed factual issue for the Family Court to resolve. As the trier of fact, the Family Court’s determination regarding the credibility of witnesses is entitled to great weight (see Matter of King v Flowers, 13 AD3d 629 [2004]; Matter of Bongiorno v Bongiorno, 1 AD3d 511 [2003]), and we find no basis to disturb it. Cozier, J.P., Krausman, Goldstein and Lunn, JJ., concur.